DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A computer, comprising: an interface circuit configured to communicate with an electronic device; a computation device coupled to the interface circuit; memory, coupled to the computation device, configured to store program instructions, wherein, when executed by the computation device, the program instructions cause the computer to perform operations comprising: receiving, via the interface circuit, information corresponding to first user-interface activity associated with the electronic device, wherein the user-interface activity indicates selections of a wholesale buyer of fashion items in a first user interface; and generating instructions for a second user interface based at least in part on the first user- interface activity, wherein the second user interface corresponds to a virtual showroom of the wholesale buyer, wherein the second user interface comprises information that represents the selected fashion items and a clothes rack with available hangers, and wherein the second user interface is configured to allow the wholesale buyer to dynamically assemble one or more groups of the selected fashion items on one or     

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to select and order wholesale fashion items. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including an interface circuit, a computation device, and memory. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-13 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-13 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-13 do not set forth further additional elements. Considered both individually and as a whole, claims 2013 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-13 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 14-20 are parallel, i.e. recite similar concepts and elements, to claims 1-13, analyzed above, and the same rationale is applied.


	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siddique et al., US PG Pub 2013/0215116 A1 (hereafter “Siddique”).

Regarding claim 1, Siddique discloses a computer, comprising: 
an interface circuit configured to communicate with an electronic device (Figure 2); 
a computation device coupled to the interface circuit (Figure 2); 
memory, coupled to the computation device, configured to store program instructions, wherein, when executed by the computation device, the program instructions cause the computer to perform operations (¶0101) comprising: 
receiving, via the interface circuit, information corresponding to first user-interface activity associated with the electronic device, wherein the user-interface activity indicates selections of a wholesale buyer of fashion items in a first user interface (¶0226); and 
generating instructions for a second user interface based at least in part on the first user- interface activity, wherein the second user interface corresponds to a virtual showroom of the wholesale 
providing, via the interface circuit, the instructions for the second user interface addressed to the electronic device (¶¶0118, 0147, 0164-0169, and 0240).

Regarding claim 2, Siddique discloses the computer of claim 1, wherein the second user interface is configured to mimic a real-world showroom experience of the wholesale buyer (¶0131).

Regarding claim 3, Siddique discloses the computer of claim 1, wherein the second user-interface is configured to allow a given selected fashion item to be picked, and to drag and drop the given selected fashion item onto a first hanger in the available hangers on the clothes rack (¶¶0209-0211 and 0232).

Regarding claim 4, Siddique discloses the computer of claim 3, wherein the second user-interface is configured to allow the given selected fashion item to be moved from the first hanger to a second hanger in the available hangers (¶¶0209-0211 and 0232).

Regarding claim 5, Siddique discloses the computer of claim 1, wherein the selected fashion items are initially included in a holding area in the second user interface and are grouped or arranged in the holding area based at least in part on associated delivery dates or ranges of delivery dates (¶0240).

Regarding claim 6, Siddique discloses the computer of claim 1, wherein the second user interface is configured to allow a view or a perspective of a given selected fashion item to be changed (¶0230).

Regarding claim 7, Siddique discloses the computer of claim 1, wherein the second user interface is configured to allow customization of a background in the second user interface; and wherein the customization of the background comprises acquiring, via a camera in the electronic device or a second electronic device, an image that is subsequently used as the background (¶¶0273 and 0284)).

Regarding claim 8, Siddique discloses the computer of claim 1, wherein the second user interface comprises a user interface object configured to facilitate review of a purchase order; wherein the operations comprise: receiving, via the interface circuit, second user-interface activity associated with the electronic device that indicates activation of the user-interface object; generating instructions for a third user interface based at least in part on the second user-interface activity, wherein the third user interface summarizes the purchase order of the wholesale buyer, and wherein the purchase order comprises the fashion items in the one or more groups of the selected fashion items and purchase information about the fashion items in the one or more groups of the selected fashion items; and providing, via the interface circuit, the instructions for the third user interface addressed to the electronic device (¶¶0118, 0147, 0164-0169, 0201, 0232-0233, 0240, 0288-0289).

Regarding claim 9, Siddique discloses the computer of claim 8, wherein the purchase information comprises sizes, colors and delivery dates or ranges of delivery dates for the fashion items in the one or more groups of the selected fashion items (¶¶0230,0235, and 0240).

Regarding claim 10, Siddique discloses the computer of claim 9, wherein the third user interface is configured to allow the purchase information for a given fashion item in the one or more groups of the selected fashion items to be modified (¶0192).

Regarding claim 11, Siddique discloses the computer of claim 8, wherein the fashion items in the one or more groups of the selected fashion items are arranged or grouped based at least in part on associated delivery dates or ranges of delivery dates  (¶¶0240 and 0288-0289).

Regarding claim 12, Siddique discloses the computer of claim 8, wherein the third user interface comprises a second user-interface object configured to submit the purchase order; and wherein the operations comprise: receiving, via the interface circuit, third user-interface activity associated with the electronic device that indicates activation of the second user-interface object; submitting, based at least in part on the third user-interface activity, the purchase order; and providing, via the interface circuit, an acknowledgement of the purchase order addressed to the electronic device or a second electronic device (¶¶0131 and 0214-0215).

Regarding claim 13, Siddique discloses the computer of claim 1, wherein the operations comprise recommending or selecting, independent of the user-interface activity, additional fashion items for inclusion in the second user interface based at least in part on a purchase history of fashion items of the wholesale buyer, attributes of the additional fashion items and a pretrained predictive model; and wherein the second user interface comprises the additional fashion items (¶¶0139, 0182, and 0246-0247).

Regarding claims 14-20, all of the limitations in claims 14-20 are closely parallel to the limitations of computer claims 14-20, analyzed above, and are rejected on the same bases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lewis, US PG Pub 2007/0162348 A1, teaches a method, apparatus, and process for real-time interactive online ordering, and re-ordering and over the counter purchasing with rebate, saving, and investment.
Lin-Hendel, US PG Pub 2015/0088687 A1, teaches a system and method for constructing and displaying active virtual reality cyber malls, show rooms, galleries, stores, museums, and objects within.
Non-patent literature Schoenmakers, Kim, Lisette Vonk, and Hein Daanen, teaches the effect of 3D virtual garment presentation on the consumer experience in brick and mortar stores.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625